IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs May 21, 2002

                  STATE OF TENNESSEE v. LARRY DOUGLAS

                Direct Appeal from the Criminal Court for Hamilton County
                          No. 233969    Rebecca J. Stern, Judge



                       No. E2001-01945-CCA-R3-CD Filed July 16, 2002


After failing to report to his arrest house and failing a drug screen, defendant’s sentence in the
Community Corrections Program was revoked, and defendant appealed the revocation. The record
contains substantial evidence to support the revocation. We affirm the judgment.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which THOMAS T. WOODALL and
NORMA MCGEE OGLE, JJ., joined.

Ardena J. Garth, District Public Defender, and Donna Robinson Miller, Assistant District Public
Defender, for the appellant, Larry Douglas.

Paul G. Summers, Attorney General and Reporter; Helena Walton Yarbrough, Assistant Attorney
General; William H. Cox III, District Attorney General; and Lila J. Statom, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                             OPINION

       Defendant Larry Douglas was indicted by a Hamilton County grand jury for selling cocaine.
He pled guilty to the offense and was sentenced to three years in a Community Corrections program.
A violation report was subsequently issued against defendant for violating the conditions of the
Community Corrections sentence. After a hearing, the trial court revoked defendant’s Community
Corrections sentence and ordered defendant to serve the remainder of his sentence in the Tennessee
Department of Correction. Notice of appeal timely followed.

        Officer David Gann of the Hamilton County Community Corrections Department testified
that he was assigned to defendant when defendant was sentenced to Community Corrections. He
stated that on March 16, 2001, defendant failed to return to the arrest house by 6:00 p.m., as required
pursuant to the terms of his Community Corrections sentence. He stated that defendant subsequently
never reported to the Community Corrections office again. Attempts to contact defendant on the
following day and have him report to the office were also unsuccessful. Officer Gann testified that
just prior to March 16, defendant failed a drug screen test.

        Defendant testified that there were many people who smoked marijuana and used drugs in
the neighborhood in which he was living and that he participated in smoking marijuana with them
while on Community Corrections. He also stated that he came in late one night, thereby violating
his curfew. Officer Gann contacted defendant and requested that he report to him, but defendant
failed to do so. Defendant stated that he delayed going in because he believed he would be locked
up after violating his curfew and failing the drug screen. Officer Gann subsequently filed a violation
report against defendant.

       At the conclusion of the evidence, the trial court found that defendant violated the terms of
his Community Corrections sentence by testing positive on a drug screen and by absconding from
the program.

        A trial court has the discretion to revoke a Community Corrections sentence upon a finding
that the defendant has violated the conditions of his behavioral contract. State v. Harkins, 811
S.W.2d 79, 82 (Tenn. 1991). Before revocation, however, the record must contain sufficient
evidence to permit the trial court to make an intelligent and conscientious decision. Id. The trial
court’s decision will not be disturbed absent a finding that the trial court abused its discretion. Id.
To find an abuse of discretion, this Court must conclude that the record contains no substantial
evidence to support the conclusion of the trial court that defendant violated the terms of the
Community Corrections program. Id.

        The record reflects that defendant violated the terms of the Community Corrections Program
by failing to report to his arrest house. He also failed a drug screening. Defendant admitted to
violating his curfew and subsequently “stalling” his corrections officer because he was afraid he
would be locked up. There is substantial evidence to support the finding that defendant violated the
terms of his sentence. Moreover, defendant admitted that his neighborhood is home to other drug
users who have obviously succeeded in tempting defendant to violate the terms of his sentence.

                                          CONCLUSION

       Accordingly, we affirm the judgment of the trial court.




                                                       ___________________________________
                                                       JOHN EVERETT WILLIAMS, JUDGE

                                                 -2-